Dismissed and Memorandum Opinion filed July 10, 2003








Dismissed and Memorandum Opinion filed July 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00659-CR
____________
 
STEVEN
MIKEASKY, Appellant
 
V.
 
THE
STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District Court
Harris
County, Texas
Trial Court Cause
No.  920,826
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a
guilty plea to the offense of aggravated assault on May 5, 2003.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant to four
years’ confinement in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro
se notice of appeal.  Because appellant
has no right to appeal, we dismiss.  




The trial court entered a
certification of the defendant’s right to appeal in which the court certified
that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s certification is included
in the record on appeal.  See Tex. R. App. P. 25.2(d).


Accordingly, we dismiss
the appeal.  
 
 
PER CURIAM
 
 
Judgment
rendered and Opinion filed July 10, 2003.
Panel
consists of Justices Anderson, Seymore, and Guzman.
Do
Not Publish C Tex.
R. App. P. 47.2(b).